CRIST, Judge.
Husband appeals from dissolution decree, challenging the trial court’s award of maintenance to wife in the sum of $20.00 per week. We affirm.
The couple was married November 19, 1977 and had a son born January 6, 1980. Wife was 22 years old at the time of trial. She did not graduate from high school. Wife was awarded the care and custody of the child, but had no property with which to support herself and the boy. Wife had sought employment in the six months preceding trial, but had been unsuccessful in this endeavor. On the other hand, husband was employed and had a take-home pay of at least $680.00 per month.
The trial court properly analyzed the evidence in awarding $20.00 per week maintenance to wife under § 452.335, RSMo.1978. This award is presumptively correct, and husband has failed to establish that the award is unfounded. Henderson v. Henderson, 614 S.W.2d 279, 280 (Mo.App.1981).
Judgment affirmed.
REINHARD, P. J., and SNYDER, J., concur.